PER CURIAM.
Competent, substantial evidence supports the judge’s finding that the claimant is *1152permanently totally disabled (PTD). This finding, and the PTD award, are affirmed.
The employer and carrier also contend that the judge should not have awarded penalties and interest, asserting that they continued to pay wage loss benefits and that the dispute was over classification, not payment, of benefits. We note that the employer and carrier did not respond to the claimant’s assertion that the PTD supplemental benefits were paid late and that penalties and interest are due on those late-paid benefits. We interpret the order awarding “appropriate penalties” and interest to mean that the claimant is entitled to penalties and interest on the late-paid PTD supplemental benefits.
As interpreted by this Court, the order of the judge of compensation claims is AFFIRMED.
WIGGINTON, BARFIELD and WOLF, JJ., concur.